Citation Nr: 0533484	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-15 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to January 22, 2001, 
for the grant of total disability benefits based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, awarded TDIU 
benefits effective January 22, 2001. 

The matter was previously before the Board in March 2004.  
The Board denied the veteran's request for an effective date 
prior to January 22, 2001, for the award of TDIU benefits.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2005 Order, pursuant 
to joint motion, the Court vacated the March 2004 decision 
and remanded the matter to the Board.  The claim is now ready 
for appellate disposition.

The Board notes R. Edward Bates, Attorney at Law, previously 
represented the veteran.  The veteran was notified in June 
2005 that VA revoked Mr. Bates' authority to represent VA 
claimants effective July 28, 2003.  The veteran thereafter 
appointed Disabled American Veterans as his authorized 
representative in July 2005.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The February 1999 VA examination is accepted as the date 
of receipt of an informal claim for TDIU benefits.

3.  The earliest date as of which it is factually 
ascertainable that the veteran was unemployable to due his 
service-connected disabilities was July 12, 2001.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The requirements for an effective date prior to January 
22, 2001, for a grant of TDIU benefits, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.155(a), 3.157(b)(1), 3.400(o)(2), 4.16 (2005); Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2001 prior to the initial decision 
on the claim in March 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the July 2001 
letter as to what kinds of evidence was needed to 
substantiate his claim for TDIU.  The veteran was informed 
that evidence towards substantiating his claim would be 
evidence showing that he was unable to secure and follow a 
substantially gainful occupation solely due to his service-
connected disabilities.  He was further notified that in 
order to qualify for a total disability rating he must have 
(1) one service-connected disability ratable at 60 percent or 
more or (2) two or more service-connected disabilities, at 
least one ratable at 40 percent or more and sufficient 
additional disability to bring the combined disability rating 
to 70 percent or more.

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

Service medical and personnel records, reports of VA 
examination, private medical records, and records from the 
Social Security Administration (SSA) have been obtained in 
support of the claim on appeal.  The veteran had the 
opportunity to present oral testimony in support of his 
claim, but declined in his substantive appeal.  See VA Form 9 
received in October 2002.   
In June 2005, the Board notified the veteran that his claim 
had been remanded for readjudication and issuance of a new 
decision.  The veteran was given the opportunity to present 
any additional evidence in support of his appeal.  In June 
2005, the veteran notified the Board that he had no 
additional evidence to submit in support of his claim and 
asked that the Board proceed immediately with readjudication 
of his appeal.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

As noted in the Introduction, the matter was previously 
before the Board in March 2004.  At that time, the Board 
denied an effective date prior to January 22, 2001, for the 
award of TDIU.  The veteran appealed to the Court.  In a May 
2005 Joint Motion for Remand, the parties agreed the Board 
did not specifically address the veteran's contentions that 
the February 1999 report of VA examination constituted an 
informal claim for TDIU.  The parties instructed the Board on 
remand to explain whether 38 C.F.R. § 3.155(a) was complied 
with and, if not, the effect thereof on the TDIU award 
effective date or whether an earlier effective date was 
appropriate under section 38 C.F.R. § 3.157(b)(1).  The Court 
vacated the March 2004 decision and remanded the veteran's 
claim to the Board for compliance with the instructions in 
the joint motion.   

The veteran in essence has argued that the February 1999 
report of VA examination, conducted expressly for the purpose 
of assessing his level of service-connected disabilities, 
should serve as an informal claim and thus, the correct 
effective date for the award of TDIU.   Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board concludes that 
the February 1999 report of VA examination was an informal 
claim for TDIU benefits.  The Board notes that while a formal 
application for TDIU was not promptly forwarded to the 
veteran, this oversight has been cured as evidenced by the 
RO's receipt of VA Form 21-8940,Veteran's Application for 
Increased Compensation Based on Unemployability, on January 
22, 2001, and the subsequent award of TDIU benefits.     

In this regard, service connection was already in effect for 
residuals of a fractured left distal tibia and post-traumatic 
stress disorder (PTSD).  The veteran filed a claim for an 
increased rating for his service-connected disabilities in 
January 1999.  See VA Form 21-4138 received January 15, 1999.   
The February 1999 VA examination was performed to assess the 
veteran's current level of disability.  The February 1999 
examiner noted the veteran had not worked since 1988 because 
of both physical and emotional problems for which he was 
receiving SSA benefits.  The veteran's PTSD was determined to 
be chronic.  The examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 40, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV) reflected major impairment in several areas 
such as work, thinking, and mood.  

As a formal claim for disability compensation had already 
been allowed, the date of VA examination may be accepted as 
the date of receipt of an informal claim for increase to 
include TDIU.  38 C.F.R. §§ 3.155(a), 3.157(b)(1).  The Court 
has held that where a veteran claims an increased rating for 
a service-connected disability, a claim for a total rating 
based on individual unemployability (which is a special type 
of increase) also may be raised under certain circumstances.  
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  In the 
instant case, in the context of the veteran's claim for 
increased ratings for his service-connected disabilities, the 
examiner's notation that the veteran had been unemployed 
since 1988 and his assignment of a GAF designation of 40 for 
service-connected PTSD, representing major impairment in 
several areas including work, reasonably raised an informal 
claim for TDIU.  

While the date of claim has been established, the Board must 
next determine under 38 C.F.R. § 3.400(o)(2) the earliest 
date as of which it is factually ascertainable that the 
veteran was rendered unemployable due to his service-
connected disabilities.  Concerning this, the Board notes 
that an examination report which may reasonably raise an 
informal claim for a particular benefit may not necessarily 
provide the evidence sufficient to grant the benefit.  
Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In the instant case, the last rating decision of record, 
prior to the March 2002 rating decision, was dated in March 
1999.  At that time, the veteran was entitled to service 
connected benefits 50 percent for PTSD and 20 percent for 
residuals of a fracture of the left distal tibia.  The 
veteran's combined rating from January 1999 was only 60 
percent disabling.  38 C.F.R. § 4.25.  Therefore, the 
specific objective percentage requirements for assignment of 
a total rating under 38 C.F.R. § 4.16(a) were not met.  The 
veteran did not appeal the ratings assigned for his PTSD with 
associated recurrent major depressive episodes and panic 
disorder with agoraphobia or for his residuals of a fractured 
left distal tibia.  As such, the decision as to those ratings 
became final.  38 C.F.R. § 20.302(a).

In March 2002, the RO increased the veteran's PTSD evaluation 
to 70 percent disabling effective January 22, 2001.  Service 
connection was also awarded for traumatic arthritis of the 
left ankle and a 10 percent rating was assigned effective 
January 22, 2001.  The 20 percent rating for residuals of a 
fractured left distal tibia was continued.  The veteran had a 
combined rating of 80 percent effective January 22, 2001.  
Thus, it was not until January 2001, that the veteran met the 
objective criteria for the award of TDIU.  38 C.F.R. § 4.16 
(a).  The Board notes that the veteran did not appeal the 
effective date for the 70 percent evaluation for PTSD or the 
award of service connection for traumatic arthritis of the 
left ankle, to include the initial 10 percent rating 
assigned.  As such, the decision became final with regard to 
those matters.  38 C.F.R. § 20.302(a).

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), prior to January 22, 2001, it then becomes 
necessary to consider the veteran's claim for a TDIU rating 
under the subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). 

The issue is then whether the veteran's service connected 
disabilities, as previously noted, precluded him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In the instant case, a November 1998 letter from JEB, PhD, 
noted the veteran was experiencing occupational difficulties.  
Upon VA examination in February 1999, the examiner noted the 
veteran had not worked since 1988 because of "both physical 
and emotional problems," for which the veteran was receiving 
SSA benefits.  The veteran was assigned a GAF of 40 for 
findings of major impairment in several areas such as work, 
thinking, and mood. 

SSA records reveal that the veteran became disabled as of 
January 1988.  Disability compensation was awarded for 
chronic low back pain and a personality disorder with alcohol 
abuse, neither of which are service-connected disabilities.  

VA outpatient treatment records dated in January 1999 
indicate the veteran had a history of chronic back problems, 
chronic obstructive pulmonary disease, fibromyalgia, hiatal 
hernia, hypercholesterolemia, left knee cartilage repair, 
skin cancer removal, right femur rod placement, and right 
ankle open reduction internal fixation.  An entry dated in 
September 1999 indicated the veteran had been disabled since 
1989 due to a back injury.   

On July 12, 2001, a Mental Residual Functional Capacity 
Assessment was performed.  It was determined that the 
veteran's ability to complete a normal workday and workweek 
without interruption from his PTSD was severely impaired.

A September 2001 "Attending Psychological Statement of 
Disability"  found the veteran would not be able to return 
to work because of the severe limitations caused by the 
veteran's PTSD.  It was the doctor's opinion that the veteran 
would not be able to work due to psychological difficulties. 

A January 2002 VA Clinical Summary prepared by Ohio State 
University noted the impact of the veteran's PTSD symptoms 
were a factor in the veteran's poor work history.  A January 
2002 VA examination notes the veteran worked for 10 years 
post-service in construction until he became disabled.  

Based on the evidence delineated above, there was no evidence 
of record prior to July 12, 2001 that supported a finding 
that the veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected PTSD or residuals of a fractured left distal tibia.  
38 C.F.R. § 4.16(b).  While the February 1999 VA examination 
serves as the date of claim, the earliest date as of which it 
is factually ascertainable that the veteran was unemployable 
to due his service-connected disabilities was July 12, 2001.  
38 C.F.R. § 4.00(o)(2).

Therefore, an effective date prior to January 22, 2001, for 
the award of TDIU is denied.  38 C.F.R. §§ 3.102, 
3.400(o)(2).  Assuming that the effective date of January 22, 
2001, assigned by the RO in its March 2002 rating decision 
was incorrect, the error favored the veteran because the 
correct date was later than the date assigned.  Williams v. 
Gober, 10 Vet. App. 447, 452 (1997).  


ORDER

Entitlement to an effective date prior to January 22, 2001, 
for the grant of TDIU due to service-connected disabilities 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


